20IU AUG II    aH 9: 3'4


   IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                       DIVISION ONE

STATE OF WASHINGTON,                             No. 69852-4-


              Respondent,

      v.



ANDREW SAGGERS,                                  PUBLISHED OPINION


             Appellant.                          FILED: August 11, 2014


      Verellen, A.C.J. — Consistent with the recent decision of the United States

Supreme Court in Navarette v. California,1 a 911 phone call from an unknown caller

who gives a contemporaneous eyewitness account of a serious offense presenting

an exigent threat to public safety may provide a valid basis for an investigatory

(Terry2) stop. But here, police officers had good reasons to question the reliability of

the 911 call, and any suspicion of an exigent circumstance had dissipated by the time

police officers inquired whether Andrew Saggers had a shotgun in his house.

Saggers' admission that he had a shotgun in his home and his consent to police to

retrieve the shotgun were beyond the scope of a valid Terry stop. Therefore, his

conviction for unlawful possession of a firearm must be reversed.




             U.S.      134 S. Ct. 1683, 188 L. Ed. 2d 680 (2014).
       2 Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).
No. 69852-4-1/2


                                        FACTS

      At approximately 2:45 a.m., Officer Shane Walter responded to Kyle

Thompkins' call for civil standby at Saggers' residence. In the phone conversation,

Thompkins told Officer Walter that he was outside of Saggers' house and wanted to

retrieve some items from Saggers' garage. Officer Walter told Thompkins that he

should call back at a more reasonable hour. Thompkins became agitated and "made

some comments about people having guns with domestic violence stuff."3 But

Thompkins did not directly tell Officer Walter that there was a firearm in the

residence. The call ended around 3:00 a.m.

       At 3:13 a.m., a priority call came over the police radio. In a 911 call, a man

who identified himself as Abraham Anderson reported that, five minutes earlier while

walking his dog, he witnessed a man having an argument with a woman over a drug

transaction at the street address of Saggers' residence. The caller reported that the

man hit the woman, went inside, got a shotgun, came back outside and threatened

the woman. He said that the woman drove away in a green Toyota and that there

was a red and grey Suburban truck parked outside of the residence. The caller

stated that he was calling from a gas station approximately a mile away from where

the altercation occurred.

       Police immediately responded to the call, and Officer Walter arrived at the

residence at 3:18 a.m. Officers noted that the address given in the 911 call was the

same as the address for the civil standby call, but were not sure how or if the calls




       3 Report of Proceedings (RP) (Dec. 18, 2012) at 11.
No. 69852-4-1/3


were related. Because the call involved a firearm, they treated it with "the utmost

seriousness."4

       When police arrived at the residence, there was no one outside of the house,

all the indoor lights were off, and there was no movement inside. There was a

Suburban parked in the driveway, blocked in by another vehicle.

      At 3:19 a.m., dispatch advised officers over the radio that while Anderson was

at the gas station, he saw the Suburban drive past him and turn around in a

restaurant parking lot.

      At 3:21 a.m., information came over the radio that an officer tried to contact

Anderson at the gas station, but no one was present and the pay phone receiver was

hanging by its cord.

       The officers discussed whether the same person made the civil standby and

911 calls. Officer Walter thought it was "a distinct possibility" that Thompkins was the

911 caller.5 Because the caller reported an individual had been injured and a person

possessed a shotgun, the officers decided to pursue the investigation.

       Police did not want to approach the house by foot and knock on the door

since a firearm was potentially involved. When they were unable to contact anyone

in the residence by telephone, police decided to activate a patrol car's lights and use

the loudspeaker to try to get someone to come to the door.

       At 3:44 a.m., after several announcements, Saggers opened the door and

complied with all police commands. He exited the house and walked down the

driveway. Officer Mills handcuffed him, performed a quick weapons check, and

       4 Id at 20.
       5 Id. at 67.
No. 69852-4-1/4


placed him in a patrol car. Officer Mills told Saggers that he was not under arrest and

did read him his Miranda6 rights. Then Officer Mills left Saggers in the car for a

couple of minutes and returned to the house in order to detain anyone else that came

out.


       Around the same time, other officers entered the house and contacted

Saggers' roommate, Eddie, who was asleep. Eddie told police that Thompkins had

been by the house earlier asking for Saggers and wanting to retrieve his belongings.

Eddie confirmed that no one else had been in the house and that no females had

been there. After this conversation, police believed the 911 call was a prank

because nothing about Eddie's or Saggers' demeanor supported the original call.

       While Officer Mills was away from Saggers, he learned that police "had done a

security sweep [ofthe house] and there was no female inside."7 He also knew that

officers inside the home had contacted Eddie but did not know the content of the

conversation with Eddie. Finally, he knew that "[njobody associated with the house

was waving a gun around .. . [o]r was in physical control of a gun"8

       Officer Mills then returned to the car and questioned Saggers. Saggers told

Officer Mills that he believed Thompkins made the 911 call because Thompkins was

at the house earlier in the evening demanding to get some of his property out of the

garage. Officer Mills also asked specific questions about the alleged altercation:

             I asked [Saggers] if he was in a fight with a woman. He said no.
       A woman had not been there all night. There's no woman in the house.
       He said that he never waved a shotgun at anybody.


       6 Miranda v. Arizona. 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
       7RP(Dec. 20, 2012) at 144.
       8 Id. at 146.
No. 69852-4-1/5




               I asked him if he owned a shotgun. He said yes, there is one in
       his bedroom locked in a case.[9]

After speaking with Saggers, Officer Mills concluded that Saggers was not involved in

the altercation reported to 911 and took offthe handcuffs. Shortly thereafter, while

Saggers was still sitting in the patrol car, Officer Mills learned that Saggers was

ineligible to possess a firearm. Officer Mills then asked Saggers for consent to go

into the house and retrieve the shotgun. Saggers agreed.

       The State charged Saggers with one count of unlawful possession of a firearm

in the second degree. Saggers moved to suppress both his statement that he

possessed a firearm and the firearm retrieved as a result of the search. At the CrR

3.6 hearing, Saggers argued that reasonable suspicion did not justify his seizure.

The trial court found that, based on the total circumstances, there was reasonable

suspicion to lawfully detain Saggers and denied his motion to suppress. The trial

court then found Saggers guilty in a bench trial on stipulated facts.

       Saggers appeals.

                                     DISCUSSION

       Saggers argues that at the time he was interrogated, police did not have

reasonable suspicion that a crime had occurred or was about to occur. We agree.

       Under the Fourth Amendment to the United States Constitution and article I,

section 7 of the Washington State Constitution, a warrantless seizure is considered

per se unconstitutional.10 But an officer may conduct a warrantless Terry stop if he or

she has "a reasonable suspicion, grounded in specific and articulable facts, that the

       9 Id, at 123.
       10 State v. Rankin, 151 Wn.2d 689, 695, 92 P.3d 202 (2004).
No. 69852-4-1/6


person stopped has been or is about to be involved in a crime."11 "A reasonable,

articulable suspicion means that there 'is a substantial possibility that criminal

conduct has occurred or is about to occur.'"12

       We review de novo whether the State met its burden to justify an investigatory

stop.13 If the initial stop was unlawful or if the police exceed the scope of a valid stop,

the evidence discovered during the unlawful portion of that stop is not admissible.14

       We apply the "total circumstances" test to determine whether an officer had

reasonable suspicion warranting an investigatory stop.15 "[T]he determination of

reasonable suspicion must be based on commonsense judgments and inferences

about human behavior."16

       Information supplied by another person may authorize an investigative stop if

the informer's tip demonstrates some "'indicia of reliability.'"17 When deciding

whether this indicia of reliability exists, the courts will generally consider several

factors, primarily (1) whether the informant is reliable, (2) whether the information




       11 State v. Acrev. 148 Wn.2d 738, 747, 64 P.3d 594 (2003).
       12 State v. Snapp. 174 Wn.2d 177, 197-98, 275 P.3d 289 (2012) (quoting State
v. Kennedy, 107Wn.2d 1, 6, 726 P.2d 445 (1986)).
       13 State v. Bailey, 154 Wn. App. 295, 299, 224 P.3d 852 (2010).
       14 Kennedy, 107 Wn.2d at 4; State v. Williams. 102 Wn.2d 733, 739, 689 P.2d
1065 (1984) (Terry stop must be "reasonably related in scope to the circumstances
which justified the interference in the first place." (emphasis omitted)).
       15 State v. Lee. 147 Wn. App. 912, 916, 199 P.3d 445 (2008).
       16 Illinois v. Wardlow. 528 U.S. 119, 125, 120 S. Ct. 673, 145 L. Ed. 2d 570
(2000).
       17 State v. Lesnick. 84 Wn.2d 940, 943, 530 P.2d 243 (1975) (quoting Adams
v. Williams, 407 U.S. 143, 147, 92 S. Ct. 1921, 32 L. Ed. 2d 612 (1972)).
No. 69852-4-1/7


was obtained in a reliable fashion, and (3) whether the officers can corroborate any

details of the informant's tip.18

       While known citizen informants are generally presumed to be reliable, the

same presumption is not available to anonymous informants.19 There is also

authority that a named but otherwise unknown citizen informant is not presumed to

be reliable, and a report from such an informant may not justify an investigative

stop.20

          Even if an informant is unreliable, an officer's corroborating observation of

illegal, dangerous or suspicious activity can justify an investigative stop.21 A police

officer may rely on his or her experience to identify seemingly innocent facts as




          18 Id. at 944 (quoting State v. Lesnick. 10 Wn. App. 281, 285, 518 P.2d 199
(1973)); Kennedy. 107 Wn.2d at 7; State v. Sieler. 95 Wn.2d 43, 47, 621 P.2d 1272
(1980). The existing standard does not require all three factors to establish indicia of
reliability. State v Marcum. 149 Wn. App. 894, 904-05, 205 P.3d 969 (2009) (noting
that requiring both a showing that the informant is reliable and that the tip includes
sufficient objective facts to justify detention is a direct paraphrasing of the
Aquillar/Spinelli standard that does not apply under the total circumstances test for
investigatory stops (citing Aquilar v. Texas. 378 U.S. 108, 84 S. Ct. 1509, 12 L. Ed.
2d 723 (1964); Spinelli v. United States. 393 U.S. 410, 89 S. Ct. 584, 21 L Ed. 2d
637(1969))).
      19 State v. Gaddv. 152 Wn.2d 64, 72-73, 93 P.3d 872 (2004); State v.
Wakelev. 29 Wn. App. 238, 241, 628 P.2d 835 (1981).
          20 Sieler. 95 Wn.2d at 48 ("The reliability of an anonymous telephone
informant is not significantly different from the reliability of a named but unknown
telephone informant. Such an informant could easily fabricate an alias, and thereby
remain, like an anonymous informant, unidentifiable."); see also State v. Hopkins,
128 Wn. App. 855, 858-59, 117 P.3d 377 (2005) (despite the general presumption
that a citizen informant is reliable, providing the name and cell phone number of an
informant unknown to officers is insufficient to establish reliability and cannot by itself
justify an investigative stop).
          21 Lesnick. 84 Wn.2d at 944.
No. 69852-4-1/8


suspicious.22 But confirming a subject's description, location, or other innocuous

facts generally does not satisfy the corroboration requirement.23 The goal of

corroboration is to reduce the chance of acting on a malicious prank initiated at the

defendant's expense.24

       Under the total circumstances test, we consider "the particular circumstances

facing the law enforcement officer," including the seriousness of the offense and any

threat to public safety.25 Officers investigating reports of emergent risks of imminent

violence do not have the opportunity to make detailed inquiries to establish the


       22 State v. Moreno. 173 Wn. App. 479, 492-93, 294 P.3d 812, review denied.
177Wn.2d 1021, 304 P.3d 115(2013).
       23 See Lesnick. 84 Wn.2d at 943 (the fact that informant accurately described
the defendant's vehicle is not sufficient corroboration for a stop); Hopkins. 128 Wn.
App. at 858 (investigatory stop not justified where police observed a man who
resembled the informant's description at the described location but did not observe a
gun or any illegal, dangerous, or suspicious activity); State v. Hart. 66 Wn. App. 1, 9,
830 P.2d 696 (1992) (officer's observation of defendant confirming informant's
description and defendant's location did not satisfy the corroboration requirement);
Campbell v. Dep't of Licensing. 31 Wn. App. 833, 834-35, 644 P.2d 1219 (1982)
(anonymous motorist's tip that a drunk driver was travelling in the opposite direction
and description of the car did not justify investigative stop of car matching the
motorist's description).
       24 See Florida v.J.L. 529 U.S. 266, 270, 120 S. Ct. 1375, 146 L. Ed. 2d 254
(2000) (an unknown informant is less reliable because her reputation cannot be
assessed and she cannot be held responsible if her allegations turn out to be
fabricated); Hopkins. 128 Wn. App. at 864-65 (acknowledging that JJ_. held that an
anonymous tip indicating possession of a weapon alone did not justify an
investigatory stop because such a rule would enable any person seeking to harass
another to set in motion an intrusive, embarrassing police search).
        25 Lesnick. 84 Wn.2d at 944 ("[N]o single rule can be fashioned to meet every
conceivable confrontation between the police and [a] citizen.. . . [E]ach case must be
considered in light of the particular circumstances facing the law enforcement officer.
In this case, the suspected crime . . . posed no threat of physical violence or harm to
society or the officers."); State v. Franklin. 41 Wn. App. 409, 412-13, 704 P.2d 666
(1985) ("courts have recognized the need for an immediate investigatory stop when
an anonymous informant of undetermined reliability states that he or she observed a
suspect carrying or displaying a gun in a public place.").


                                            8
No. 69852-4-1/9



veracity or vantage point of individuals reporting suspicious activity.26 Accordingly,

where police are called upon to swiftly respond to a significant threat to public safety,

a court must apply a less stringent standard to assess the reasonableness of the

officers' actions than in cases involving no such threat.27 This rule is soundly based

on "the very clear, basic premise" that investigative detentions "will necessarily be

judged in light of their particular facts,"28 and reflects that "the seriousness of the

criminal activity reported by an informant can affect the reasonableness calculus

which determines whether an investigatory detention is permissible."29 An

anonymous tip as to the presence of a firearm in public alone, without corroboration,

is insufficient for an investigatory stop,30 but a report of actual or threatened use of a

firearm can present a significant risk to public safety supporting an investigatory stop

without further indicia of reliability.31

       The United States Supreme Court's recent decision in Navarette illustrates the

application of these principles to a 911 call. There, an anonymous 911 caller

reported that a pickup truck ran the southbound caller off of a highway at mile marker

       26 State v. Randall. 73 Wn. App. 225, 230, 868 P.2d 207 (1994) ("An officer
acting on a tip involving the threat of violence and rapidly developing events does not
have the opportunity to undertake a methodical, measured inquiry into whether the
tip is reliable.").
       27 See Lesnick. 84 Wn.2d at 944-45; Randall. 73 Wn. App. at 230.
       28 Lesnick. 84 Wn.2d at 945.
       29 Sieler. 95 Wn.2d at 50 (citing id at 944-45).
       30 J.L. 529 U.S. at 272-73.
       31 State v. Cardenas-Muratalla, 179 Wn. App. 307, 313, 319 P.3d 811 (2014);
see also 4 Wayne R. LaFave, Search and Seizure: A Treatise on the Fourth
Amendment § 9.5(i) n.543 at 811-12 (5th ed. 2012) (summarizing lower court cases
that have distinguished JLL in dealing with anonymous tips regarding the actual or
threatened use of firearms and other ongoing emergencies or exigent
circumstances).
No. 69852-4-1/10


88.32 The caller identified the make, model, and license plate number of the truck.33

At 3:47 p.m., the information was broadcast to police officers.34 At 4:00 p.m., an

officer heading northbound passed the truck near mile marker 69.35 At about 4:05

p.m., after making a U-turn, he pulled the truck over.36 A second officer, who had

separately responded to the broadcast, also arrived on the scene.37 As the two

officers approached the truck, they smelled marijuana.38 A search of the truck bed

revealed 30 pounds of marijuana.39 The officers arrested the driver and the

passenger.40

       The defendants argued that the traffic stop violated the Fourth Amendment

because the officer lacked reasonable suspicion of criminal activity.41 The Supreme

Court disagreed, holding that although it was a "close case," under the totality of the

circumstances, the indicia of reliability in the case were sufficient to provide

reasonable suspicion to support the traffic stop.42 Although the tip was anonymous,

the Court held that it was sufficiently reliable because the caller claimed

contemporaneous, eyewitness knowledge of the alleged dangerous driving and used


       32 Navarette, 134 S. Ct. at 1686.
       33 jd
       34 Id at 1687.
       35 Id
       36]dL
       37 jd
       38 ]d
       39 ]d
       40 Id
       41 ]d
       42 Id. at 1692.



                                            10
No. 69852-4-1/11



the 911 emergency system, which records calls and can be used to later identify

tipsters.43 In addition, the Court held that the behavior identified by the caller was a

significant indicator of drunk driving, giving the police immediate reasonable

suspicion to pull the driver over "because allowing a drunk driver a second chance for

dangerous conduct could have disastrous consequences."44 Although the Court

determined that police did not have to personally observe suspicious conduct during

the five minute period they followed the vehicle, it acknowledged that "[e]xtended

observation of an allegedly drunk driver might eventually dispel a reasonable

suspicion of intoxication."45

       Here, we consider the totality of the circumstances standard as applied in

Navarette, but we conclude that the police did not have adequate indicia of reliability

to continue to question Saggers once the exigent circumstances had dissipated.

       Unlike Navarette, several facts undercut the reliability of the 911 call from

"Anderson." The 911 call was early in the morning and just 13 minutes after

Thompkins' civil standby call regarding the same address. The police officers were

distinctly aware of the possibility that Thompkins was the actual 911 caller. Although

the 911 caller provided the name "Abraham Anderson" and a birth date, police did

not know who he was.46 The 911 call was made on a pay phone, and when an


       43 Id at 1689.
       44 id at 1691-92.
       45 Id. at 1691.
       46 Although Navarette analyzes the 911 call as anonymous, the Court
recognized that the caller gave her name. Id. at 1688 & 1687 n.1. Because neither
the caller nor the 911 dispatcher testified at the suppression hearing, the prosecution
did not introduce the recording into evidence and treated the tip as anonymous. Id
at1687n.1.



                                            11
No. 69852-4-1/12


officer arrived at the gas station, just eight minutes after the 911 call was placed,

there was no one present and the phone was dangling by its cord.

       Despite the questions of Anderson's reliability, the Terry stop may still have

been reasonable based upon an emergent risk of imminent violence. Anderson

claimed that he saw a man hit a woman and then threaten the woman with a shotgun

on the front porch. It is understandable that police pursued the investigation of such

a potentially significant threat to public safety even though the officers had no way to

make any further inquiries into Anderson's identity or reliability.47 But by the time

Officer Mills questioned Saggers, he knew that Saggers was unarmed, no weapons

were apparent, and there were no victims in or around the house.48 Any initial

reasonable suspicion based upon exigent circumstances dissipated before he asked

Saggers if he had a shotgun.49


       47 See Randall, 73 Wn. App. at 230 ("officer acting on a tip involving the threat
of violence and rapidly developing events does not have the opportunity to undertake
a methodical, measured inquiry into whether the tip is reliable").
       48 The 911 caller indicated that the victim had driven away. The caller later
relayed that he saw the Suburban driving past the gas station. It appears that this
information was provided about the same time that the officers arrived at the house
and saw the Suburban in the driveway blocked in by another car. Although the
timeline was confused, officers considered the possibility that there had been a delay
in relaying the update. If the officers were concerned that the woman may have
returned to the residence or that any other victim was at risk, that concern was
dispelled after the officers searched the residence and surrounding area and found
no victim.

       49 This is consistent with holdings in other situations where the dissipation of
exigent circumstances required police to obtain a search warrant. See Com, v.
Kaupp, 453 Mass. 102, 107, 899 N.E.2d 809 (2009) ("The exigency [that evidence
would be destroyed] necessitating [a computer's] seizure dissipated once the
computer had been secured, requiring the police to seek a search warrant to conduct
a forensic analysis of [its] contents."); State ex rel. Adkins v. Dingus. 232 W. Va. 677,
753 S.E.2d 634, 644 (2013) ("When the exigent circumstances allowing police to
search and seize a person's property without a warrant dissipate, so does the right of
the police to continue its search and seizure."), cert, denied. 134 S. Ct. 2827 (2014);

                                            12
No. 69852-4-1/13


       Contrary to the State's assertion, Anderson is not a presumptively reliable

citizen informant. He was completely unknown to the police, called from a pay phone

that was not traceable to him personally, and he disappeared after making the call.

Under all these circumstances, he could have easily fabricated the information in his

911 call. He was not presumptively reliable.50

       The State also argues that Anderson was reliable because he claimed to be

an eyewitness to criminal activity and police were able to corroborate that a

Suburban was parked at the residence.51 But although the 911 caller claimed to be

an eyewitness to the altercation, officers were not able to corroborate the presence of

criminal activity once they arrived at Saggers' residence five minutes after the 911

call. There was no one outside, the lights were off, and no movement could be seen

inside of the residence. As recognized in Navarette, eyewitness observations and

corroboration of details can be important indicia of reliability.52 But under the total


United States v. Murphy, 516 F.3d 1117, 1121 (9th Cir. 2008) (in a warrantless
search such as a protective sweep, "once the exigencies of the initial entry have
dissipated, the police must obtain a warrant for any further search of the premises"),
abrogated on other grounds by Fernandez v. California, 134 S. Ct. 1126, 134 S. Ct.
1126, 188 L Ed. 2d 25 (2014).
      50 The State argues that Anderson was a presumptively reliable citizen
informant and not an anonymous informant subject to a reliability analysis but does
not address the case law indicating that an unknown citizen informant may pose the
same risks as an anonymous informant because he or she could easily fabricate an
alias and remain unidentifiable. See Sieler, 95 Wn.2d at 48; Hopkins, 128 Wn. App.
at 858-59.

       51 The State's list of corroborating evidence also includes that someone at the
residence owned a shotgun and had a prior history with domestic violence. But this
information was based on comments by Thompkins to Officer Walter during the civil
standby call about "people having guns with domestic violence stuff." RP (Dec. 18,
2012) at 11. Thompkins did not directly state that there was a firearm in the
residence or elaborate on the domestic violence accusation.
       52 Navarette, 134 S. Ct. at 1689.


                                            13
No. 69852-4-1/14


circumstances here, the eyewitness nature of the 911 call and the presence of the

Suburban did not establish reasonable suspicion independent of any exigent

circumstances.

       Finally, similar to the Supreme Court's discussion in Navarette. the State

argues that informants are more reliable when they call 911 because there is a

chance those calls are recorded and the caller could be later identified by voice. In

Navarette. the Supreme Court acknowledged that 911 calls are not "per se

reliable."53 Its discussion of reliability includes the observation that the Federal

Communications Commission requires cellular phone carriers to report a caller's

phone number and geographic location to 911 dispatch, making the caller more

readily identifiable.54 Unlike Navarette, Anderson called from a pay phone at a gas

station that was in no way connected to him, and he disappeared before police could

contact him in person. But even accepting Navarette's apparent increased

presumption of reliability from the use of a 911 system, that factor does not tip the

total circumstances scales to justify continuing the investigative stop after any

exigency had dissipated.

       In light of our decision on the issue of reasonable suspicion, it is unnecessary

to address Saggers' alternative arguments for reversal.

                                     CONCLUSION

       Under the total circumstances test, a 911 phone call from an unknown caller

who gives a contemporaneous eyewitness account of a serious offense presenting

an exigent threat to public safety may provide a valid basis for a Terry stop. It is also

       53 Id at 1690.
       54 Id.



                                            14
No. 69852-4-1/15


understandable that officers faced with such a reportwould pursue an investigation.

But here, police officers had good reason to question the reliability of the 911 call,

and any suspicion of an exigent circumstance dissipated before an officer inquired

whether Saggers had a shotgun in his house. The State does not establish that

Saggers' admission that he had a shotgun in his home and his consent to police to

retrieve the shotgun were within the scope of a valid Terry stop.

      We reverse the conviction of unlawful possession of a firearm.




WE CONCUR:




                                           15